

116 HR 8388 IH: Improving Medicaid Programs' Response to Overdose Victims and Enhancing Addiction Care Act
U.S. House of Representatives
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8388IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2020Mr. Mullin (for himself and Mr. Rouda) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to encourage appropriate prescribing under Medicaid for victims of opioid overdose.1.Short titleThis Act may be cited as the Improving Medicaid Programs' Response to Overdose Victims and Enhancing Addiction Care Act or the IMPROVE Addiction Care Act.2.Encouraging appropriate prescribing under medicaid for victims of opioid overdose(a)In generalSection 1927(g)(2) of the Social Security Act (42 U.S.C. 1396r–8(g)(2)) is amended by adding at the end the following new subparagraph:(E)Additional drug use review requirementsAs part of a State’s prospective and retrospective drug use review under subparagraphs (A) and (B), as applicable, the State shall, not later than January 1, 2022, develop and implement, or review and update, protocols to, subject to any applicable privacy or confidentiality protections—(i)identify individuals receiving benefits under this title who have experienced a nonfatal opioid-related overdose within the last 5 years, to the extent that such data is available, and make a good faith effort to connect these individuals to treatment options that have been determined appropriate by the Secretary;(ii)if an individual receiving benefits under this title experiences a fatal overdose that is opioid-related (or, if specified by the Secretary, related to another covered outpatient drug), not later than 6 months after the date of such overdose—(I)notify each provider that, during the period (to be established by the Secretary) preceding such overdose, prescribed opioids (or such other specified covered outpatient drug, if applicable) to such individual of such overdose; and(II)provide each such provider with educational materials on prescribing opioids (or such other specified covered outpatients drugs, if applicable);(iii)ensure that a provider who is treating an individual receiving benefits under this title has notice of the individual's diagnosis or history of opioid use disorder, opioid poisoning diagnosis, or history of nonfatal opioid-related overdose; and(iv)perform ongoing retrospective drug utilization reviews and offer provider education that is informed by such reviews (which may include education provided under an educational outreach program established under subparagraph (D) or through an intervention described in paragraph (3)(C)(iii)) regarding appropriate prescribing practices for individuals receiving benefits under this title with a diagnosis or history of opioid use disorder, a history of nonfatal opioid-related overdose, or an opioid poisoning diagnosis..(b)Technical amendmentsSection 1932(i) of the Social Security Act (42 U.S.C. 1396u–2(i)) is amended—(1)by striking section 483.3(s)(4) and inserting section 438.3(s)(4); and(2)by striking 483.3(s)(5) and inserting 438.3(s)(5).